Hart, J. (after stating the facts). The decision the court was right. According to the plaintiff’s own testimony, J. F. Woodson was a share cropper on McLaughlin’s farm. He was to cultivate and gather the crop for one-half of it, and McLaughlin allowed him to occupy a tenant house on the farm in order to cultivate and gather the crop. This constituted the relation of landlord and laborer, and not that of landlord and tenant. Bourland v. McKnight, 79 Ark. 427. It appears from Woodson’s own testimony that the title to the crop was to remain in McLaughlin until the latter divided it and gave the former his share-. This is exemplified by that portion of Woodson’s testimony where he speaks of picking1 some of the cotton and turning it over to McLaughlin. McLaughlin, after taking out certain supplies which he had furnished Woodson, would then turn over Woodson’s share of the crop to him. It appears that the occupation of the house by Woodson was merely ancillary to his employment. His occupation was merely in the character of share cropper, and he had no interest whatever in the premises. Woodson’s possession of the house was that of McLaughlin, and was a part of the contract price for: the services performed by him. When his contract was terminated by McLaughlin discharging him, his rights in the premises were extinguished, and it was his duty to get out. The general rule is that a person who occupies the premises of his employer as a part of his compensation is in possession as a servant and not as a tenant. On the termination of his employment; his right to occupy the premises ceases. The complaint does not allege a violation of the contract of hiring on the part of McLaughlin, but it alleges a trespass. Hence in this case it does not make any difference whether the discharge of Woodson by McLaughlin was lawful or not. It is sufficient that McLaughlin discharged him. Bowman v. Bradley, (Penn.) 17 L. R. A. 213, and Lane v. Au Sable Electric Co., 147 N. W. (Mich.) 546 Ann. Cas. 1916-C, p. 1108, and case note. If Woodson was wrongfully discharged, his remedy was to sue McLaughlin for a breach of contract. Where one, having contracted with another to allow him to cultivate his farm on the shares for a year, orders him off the farm before the end of the year, and refuses to let him gather the crop, the cropper may maintain an action at once against the land owner and recover as damages the value of such cropping contract. Jewett v. Brooks, 134 Mass. 505, and Tignor v. Toney, (Tex.) 35 S. W. 881. In such cases the damages, like the contract of hiring, are entire and accrue on the day when the contract is repudiated. They are measured by the value of the contract on which the cropper is deprived, and not by any injury done his person, or that of his wife. It follows that the judgment must be affirmed.